Citation Nr: 1624846	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-40 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for tinnitus.  

2.  Entitlement to a disability rating in excess of 10 percent for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1951 to November 1952, to include duty in the Korean War.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a higher rating for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating for his service-connected tinnitus; the disability picture is not so unique as to be outside of what is contemplated by the schedular rating.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not alleged, and the record does not indicate, that there is any deficiency or prejudicial error associated with the timing or content of VA letters dispatched to inform him of the government's duty to assist him in the development of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran is in receipt of a 10 percent disability evaluation for his service-connected tinnitus.  He contends that the disability is more severe than what is contemplated by this rating.  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015). 

Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the current case, the Veteran is in receipt of the maximum schedular rating and there is no need for consideration of a "staged rating."  

Tinnitus, whether unilateral or bilateral in presentation, is rated at a maximum of 10 percent disabling under the schedular criteria.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  

The Veteran has asserted that his tinnitus is constantly present, but that the noise of the ringing varies in intensity.  He stated that he has never been hospitalized because of the condition and that he has "learned to live" with the noise in the ears.  

The only way in which it is possible for the Veteran to obtain a disability rating in excess of 10 percent for his tinnitus is via application of an extraschedular rating.  The Board cannot assign such a rating in the first instance; however, should the disability picture be so unusual so as to suggest that the schedular rating does not adequately contemplate the overall impairment associated with the tinnitus (both acting alone and in concert with other service-connected disabilities), it may dispatch the claim to the Director of VA's Compensation Service for consideration of an extraschedular evaluation in the first instance.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Here, though, the Veteran's chief complaint is that tinnitus is present bilaterally and that, at recurrent intervals, it spikes in intensity.  The Veteran reports that a dull tinnitus is constantly present, with a more intense volume coming from time to time.  In that regard, the Veteran has described symptoms consistent with recurrent tinnitus, which is precisely what is considered in the 10 percent award established by the regulatory criteria.   As such, there is no need to refer for extraschedular consideration, and the claim for an increase will be denied.  Id.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for an evaluation higher than the maximum schedular 10 percent evaluation for service-connected tinnitus.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

Entitlement to a disability rating in excess of 10 percent for tinnitus is denied.  


REMAND

The Veteran has asserted that his most recent VA examination was not adequate in its assessment of his overall hearing loss disability picture.  Specifically, he asserts that it did not consider current severity and functional impact associated with hearing loss.  

It is noted that, in an August 2014 examination, the examiner reported that there was, at least potentially, an impact in the Veteran's occupational functioning associated with his hearing loss disability.  In a written submission forwarded subsequent to the examination, the Veteran asserted that his hearing loss had worsened.  Also, in his hearing with the undersigned, he stated that there are additional functional impacts which were not considered in the most recent examination.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability.  This is because an extraschedular evaluation, under 38 C.F.R. § 3.321(b), "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court stated that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Id. at 455.  Also, although the Veteran has posited some conflicting information as regards the current severity of his hearing loss disability, in taking the submissions in a manner most favorable to him, he has apparently alleged a potential worsening of his disability since the last examination of record.  As such, the claim is remanded for a new examination addressing the severity and functional impact associated with hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a comprehensive VA audiology examination for the purposes of determining the severity of service-connected hearing loss.  

*The examiner must conduct an audiological examination and report the Veteran's puretone hearing thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hz.  Speech discrimination, utilizing the Maryland CNC test, should also be accomplished.

*The examiner is to report the functional impact associated with hearing loss disability.  Specifically, the ability of the Veteran to hear conversations, operate a motor vehicle, and engage in an occupational environment should be noted. 

ALL CONCLUSIONS SHOULD BE FULLY SUPPORTED BY EXPLANATIONS IN THE NARRATIVE PORTION OF THE EXAMINATION REPORT.  

2.  The RO should review the record, to include any new evidence submitted in connection with the appeal, and conduct a de novo adjudication.  Should it be determined, based on the results of the new examination or any other evidence of record, that the Veteran's hearing loss disability is outside of what is considered in the regulatory criteria, the claim should be referred to the Director of VA's Compensation Service for consideration of an extraschedular rating.  Should such a determination not be made, a statement attesting to the reasoning for such a decision should be added to the claims file.  

3.  Following the de novo re-adjudication, if the claim is not granted in its entirety, issue an appropriate supplemental statement of the case and return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


